Amendment Number 11
To The Canadian Pacific Railway Company Pension Plan
Consolidated as at January 1, 2009
House Keeping Amendments

AMENDMENT NUMBER 11
TO THE CANADIAN PACIFIC RAILWAY COMPANY PENSION PLAN
CONSOLIDATED AS AT JANUARY 1, 2009
HOUSE KEEPING AMENDMENTS
  
Effective January 1, 2013,
1.Delete paragraph 2.50 and replace it with the following:
2.50    Middle Manager/Executive
"Middle Manager/Executive" means an Employee who holds a permanent position in
an eligible salary classification as determined by the Board.


2.After 4.03(b)(vi) add clause 4.03(b)(vii)
4.03    (b)    (vii)     A Management Employee who is a DB Member on May 31,2013
may, prior to June 1, 2013, elect to become a DC2 Member effective June 7, 2013.


3.Delete the first sentence of 5.01(a) and replace it with the following:
5.01    (a)     Every Member who is a Canadian Employee shall, in respect of
each period of Pensionable Service after January 1, 2013, contribute to the Fund
in accordance with the percentages set out in the table below:










4.Delete 5.01(f) and replace it with the following:
5.01    (f)    For the purposes of subparagraph 5.01(b), “Earnings” shall be
modified, with respect to contributions required to be made at any time after
July 31, 1991, to be:
(i)    In respect of contributions required to be made on or after January 1,
2002 and prior to January 1, 2013, that portion of the Member’s Earnings in
excess of the Taxable Wage Base that does not exceed on an annual basis an
amount equal to the product of fifty (50) and the Defined Benefit Limit for the
year in which the contribution is to be made;
(ii)    In respect of contributions required to be made at any time on or after
January 1, 2013, to be the portion of the Member’s Earnings in excess of the
Taxable Wage Base that does not exceed, on an annual basis, an amount equal to
the product of fifty (50) and the Pension Limit for the year in which the
contribution is to be made; and
(iii)    In all other cases: the portion of the Member’s Earnings in excess of
the Taxable Wage Base, that does not exceed on an annual basis an amount equal
to the product of fifty (50) and the Defined Benefit Limit for the year in which
the contribution is to be made, converted into American currency.












5.Delete the first paragraph of subparagraph 9.02(a) and replace it with the
following:
9.02    (a)    Subject to subparagraphs (c) and (c.1) and clause 7.01(a)(iv),
where a Member retires with the Company’s consent at an Early Retirement Date
and has at least twenty-five (25) years of Pensionable Service, the sum of the
Member’s age and Pensionable Service is at least eighty-five (85) years and the
Member has attained the age of fifty-five (55) years, the Member is entitled to
a pension equal in amount to
6.After subparagraph 9.02(c), add the following subparagraph 9.02(c.1)
9.02    (c.1)    For periods of Management Service, where a Member retires on or
after December 31, 2022, the requirement in subparagraph (a) that the Member has
attained age fifty-five (55) years is replaced with the requirement that the
Member has attained age fifty-seven (57).
Effective June 1, 2013,
7.Delete the first sentence of 5.01(e)(ii) and replace it with the following:
5.01    (e)    (ii)    For the purposes of subparagraph 5.01(a), as such
subparagraph refers to a period of Management Service, "Base Earnings" are
limited to the product of fifty (50) and the Pension Limit for the year in which
the contribution is to be made.
8.
Delete the two instances of "January 1, 2013" in subparagraph 8.08(c) and
replace them with "June 1, 2013".

9.Delete all references to “CAW-TCA” and replace them with “Unifor”.

